
	

113 HR 2434 IH: Civilian Contractors Engaged in Intelligence Activities Reduction Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2434
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Ms. Jackson Lee (for
			 herself, Mr. Stockman,
			 Mr. Lewis,
			 Mr. Johnson of Georgia,
			 Ms. Lee of California,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Cummings,
			 Mr. McGovern,
			 Mr. Castro of Texas,
			 Ms. Bass, Mr. Jeffries, Ms.
			 Fudge, and Mr. Cicilline)
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		To require the Director of National Intelligence to
		  conduct a study on the use of contractors for intelligence activities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civilian Contractors Engaged in
			 Intelligence Activities Reduction Act of 2013.
		2.Director of
			 National Intelligence study on the use of contractors in the conduct of
			 intelligence activities
			(a)StudyThe Director of National Intelligence shall
			 conduct a study to ascertain the extent to which contractors are used in the
			 conduct of intelligence activities and the type of information to which such
			 contractors are exposed or have access.
			(b)ReportNot
			 later than December 31, 2013, the Director of Intelligence shall submit to
			 Congress a report containing—
				(1)the results of the
			 study conducted under subsection (a); and
				(2)a plan for reducing by 25 percent the
			 number of contractors to the intelligence community with top secret security
			 clearances that are engaged in intelligence activities (including intelligence
			 analysis).
				(c)Reduction of
			 contractorsNot later than
			 December 31, 2014, the Director of National Intelligence shall reduce the
			 number of contractors to the intelligence community with top secret security
			 clearances that are engaged in intelligence activities (including intelligence
			 analysis) as of the date of the enactment of this Act by 25 percent.
			(d)Intelligence
			 community definedIn this section, the term intelligence
			 community has the meaning given the term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 3003(4)).
			
